Notice of Pre-AIA  or AIA  Status
1. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This following Non-Final Office Action is in response to Applicant's filing of Application No. 17/008,336 filed August 31, 2020. Claims 1-20 are pending.

 					Double Patenting 
3.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR l.32l(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4. 	Claims 1-2, 5, 7-8, 11-12, 15, 17-18 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 5 and 8 of U.S. Patent No. 10/794,721. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 5, 7-8, 11-12, 15, 17-18 and 20 of the instant application are directed to a similar subject matter contained in claims 1-2, -5 and 8-10 of the '721 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.
				
Specification
5. 	The disclosure is objected to because of the following informalities: in paragraph 0001, U.S. Patent Application serial number No. 14/441,406 is not a continuation of the present application. Appropriate correction is required.


        	Claim Rejections - 35 USC § 101

	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”). Claim 40, however, is directed to a computer program product comprising one or more computer readable storage media, which encompasses transitory (e.g., transitory propagating signal), which does not fall within one of the statutory categories under §101. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering 
	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10 and 20) and system (claims 11-19) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong.
	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1 and 15 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 	 receiving first location data from a first computing device, the first location data indicating a position of the first computing device; 
 	receiving second location data from a second computing device, the second location data indicating a position of the second computing device; 
mapping the first location data of the first computing device and the second location data of the second computing device; and 
making a location determination based on the mapping. 
 	These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a first and second computing device is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, the claim limitations would also fit under Mental Processes for concepts performed of the human mind. But for the “computing device” receiving and transmitting data” language the claim provides a method for receiving location data to make location determination which can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of a computing device does not take the claim limitations out of the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any computer in the preamble and body of to perform the claimed steps, a processor and memory (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification (Paragraphs [0087-0089]) about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 
Dependent claims 2-10, and 12-19 further define the abstract idea that is present in their respective independent claims 1 and 11)  thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 1-30 are directed to an abstract idea.   

Claim Rejections - 35 USC§ 102 
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
 	A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
9. 	Claims 1-4, 10-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaurav et al. (U.S. Publication No. 2016/0100301, hereinafter Gaurav).
Regarding claims 1, 11, Gaurav teaches receiving first location data from a first computing device, the first location data indicating a position of the first computing device, receiving second location data from a second computing device, the second location data indicating a position of the second computing device (receiving location information from various location; Paragraphs [0015 and 0019]); mapping the first location data of the first computing device and the second location data of the second computing device; and making a location determination based on the mapping (Paragraphs [0022 and 0023]). 	Regarding claims 2 and 12, Gaurav discloses further the method of claim 1, wherein the location determination is made responsive to determining that the first location data is within a tracking area (Paragraph [0023]). 	Regarding claims 3 and 13, Gaurav discloses further collecting the first location data of the first computing device using a location sensor of the first computing device (Paragraph [0022]). 	Regarding claims 4 and 14, Gaurav discloses further wherein the location sensor is one of a GPS transceiver, a Bluetooth transceiver, an RFID sensor, and a wireless location network location (Paragraphs [0015 and 0022]). 	Regarding claims 9 and 18, Gaurav discloses further wherein the first location data is received from the first computing device responsive to receiving an opt in from .  		
Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.  	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US Publication No. 20160100301, hereinafter Gaurav) in view of Chadwick (U.S. Patent No. 9,606,515).
	Regarding claims 5 and 15, Gaurav fails to explicitly teach but Chadwick teaches wherein mapping the first location data of the first computing device and the second location data of the second computing device further comprises: determining that the first location data satisfies a threshold accuracy; and mapping the first location data in .
12.  	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US Publication No. 20160100301, hereinafter Gaurav) in further view of Sen et al (Pub. No. US 2015/0264523), hereinafter Sen.
 	Regarding claims 6 and 16, Gaurav fails to explicitly teach but Sen teaches to explicitly teach wherein mapping the first location data and the second location data further comprises: mapping, previously collected location data; and mapping the first location data and the second location data into a geohash overlaying the mapping, the geohash including a plurality of grid sections ([Paragraphs 0030, 0043 and 0057]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the disclosures of Gaurav to incorporate the teachings of Sen in order to reach consumers within a specified range of a target location.

 					Allowable Subject Matter
13.   	Claims 7-8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 101 rejection and if rewritten in 
14.  	The following is a statement of reasons for the indication of allowable subject matter:
 	Prior art of record fails to teach wherein making the location determination further comprises: decoding a portion of the plurality of the grid sections into coordinate data; labeling one grid section of the plurality of the grid sections as a grid section of interest based on the coordinate data being associated with an area of interest; comparing a timestamp associated with the first location data to a neighboring timestamp associated with the previously collected location data in a neighboring grid section; determining that the neighboring timestamp of the neighboring grid section satisfies a threshold time period; and identifying a trend responsive to determining that the neighboring timestamp of the neighboring grid section satisfies the threshold time period as recited in claims 7 and 17.
 	Prior art of record fails to teach wherein making the location determination further comprises determining a density of each of the grid sections, the density being related to a quantity of location points from separate computing devices collected over a time period; comparing the densities of each of the grid sections to densities of adjacent grid sections; and determining the location determination includes adjacent grid sections that 
15.  	Claim 20 would be allowable if the 35 U.S.C. § 101 rejections were overcome.
					Conclusion
16. 	The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623